
	
		I
		111th CONGRESS
		1st Session
		H. R. 3764
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Conyers,
			 Mr. Cohen,
			 Mr. Watt, Mr. Delahunt, Ms.
			 Linda T. Sánchez of California, and Mr. Johnson of Georgia) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Legal Services Corporation Act to meet
		  special needs of eligible clients, provide for technology grants, improve
		  corporate practices of the Legal Services Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Access to Justice Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)It is crucial to
			 provide equal access to the system of justice in the United States for all
			 individuals, regardless of economic status.
			(2)The Legal Services
			 Corporation provides high quality civil legal assistance for persons who would
			 otherwise be unable to afford legal assistance, and there is a need to continue
			 the present vital legal services program.
			(3)The amount of
			 Federal resources made available to the Legal Services Corporation has been
			 inadequate to provide individuals with the legal assistance that they need.
			 Over half of all people who have applied for assistance from local programs
			 funded through the Legal Services Corporation have been turned away in recent
			 years. In many States, over 80 percent of individuals who need legal assistance
			 do not receive the help they need.
			(4)Congress must
			 adequately fund Legal Services Corporation programs to preserve the strength of
			 the programs.
			(5)Providing legal
			 assistance to those who face an economic barrier to adequate legal counsel
			 serves justice and assists in improving opportunities for low-income
			 persons.
			(6)The availability
			 of legal services has reaffirmed the faith of many people of the United States
			 in a government of laws.
			(7)To preserve its
			 strength, the legal services program must be kept free from the influence of
			 political pressures.
			(8)Attorneys
			 providing legal assistance must have full freedom to protect the best interests
			 of their clients in keeping with the applicable rules of professional
			 responsibility and the high standards of the legal profession.
			3.Amendments to
			 statement of findings and declaration of purposeSection 1001 of the Legal Services
			 Corporation Act (42 U.S.C. 2996) is amended—
			(1)by striking 1001. and
			 inserting 1001.(a);
			(2)in paragraph (3), by striking
			 Act and inserting title;
			(3)in paragraph (6), by striking Code
			 of Professional Responsibility, the Canons of Ethics, and inserting
			 applicable rules of professional responsibility; and
			(4)by inserting at
			 the end the following:
				
					(b)Congress finds the
				following:
						(1)Participation of
				private lawyers in providing legal assistance to those unable to afford such
				assistance significantly enhances the overall system for providing legal
				services to the poor, and the Legal Services Corporation should continue to
				promote and support pro bono services and other forms of private bar
				involvement through its policies and regulations.”.
						(2)The highest court
				of each State should encourage pro bono service by lawyers by adopting
				aspirational guidelines, such as the American Bar Association Model Rule of
				Professional Conduct 6.1, Voluntary Pro Bono Publico Services,
				and by adopting mandatory reporting of voluntary pro bono
				service.
						.
			4.DefinitionsSection 1002 of the Legal Services
			 Corporation Act (42 U.S.C. 2996a) is amended—
			(1)by striking
			 paragraph (7) and inserting the following:
				
					(7)staff
				attorney means an attorney who—
						(A)is employed by a
				recipient organized in whole or in part for the provision of legal assistance
				to eligible clients under this title; or
						(B)receives more than
				one-half of the attorney's annual professional salary from the proceeds of a
				grant, contract, or other financial assistance from the Corporation to such
				recipient;
						;
			(2)in paragraph (8),
			 by striking the Trust Territory of the Pacific Islands, and any other
			 territory or possession of the United States and inserting the
			 Commonwealth of the Northern Mariana Islands, the Republic of the Marshall
			 Islands, the Federated States of Micronesia, and the Republic of
			 Palau;; and
			(3)by
			 adding at the end the following:
				
					(9)individual
				in poverty means an individual who is a member of a family (of 1 or more
				members) with an income at or below the poverty line; and
					(10)poverty
				line means the poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), applicable to a family of the
				size
				involved.
					.
			5.Governing
			 bodySection 1004 of the Legal
			 Services Corporation Act (42 U.S.C. 2996c) is amended—
			(1)in subsection (a),
			 in the third sentence—
				(A)by striking
			 Effective with respect to appointments made after the date of enactment
			 of the Legal Services Corporation Act Amendments of 1977 but not later than
			 July 31, 1978, the and inserting The;
				(B)by striking
			 and after shall be appointed so as to include eligible
			 clients,; and
				(C)by inserting
			 , and to include at least 1 individual with financial or audit
			 experience before the period; and
				(2)in subsection
			 (b)—
				(A)by striking
			 , except that five of the members first appointed, as designated by the
			 President at the time of appointment, shall serve for a term of two
			 years; and
				(B)by striking the
			 third and fourth sentences;
				(3)in subsection (d),
			 by striking President shall select from among the voting members of the
			 board a chairman, who shall serve for a term of three years. Thereafter
			 the;
			(4)by striking
			 subsection (f);
			(5)by redesignating
			 subsections (g) and (h) as (f) and (g), respectively; and
			(6)in subsection (f),
			 as redesignated by this section, by striking , of any executive
			 committee of the Board, and of any advisory council established in connection
			 with this title and inserting or of any committee of the
			 Board.
			6.Officers and
			 employees
			(a)Elimination of
			 personal pronounSection
			 1005(b)(1) of the Legal Services Corporation Act (42 U.S.C. 2996d(b)(1)) is
			 amended by striking as he and inserting as the president
			 of the Corporation.
			(b)Maximum
			 paySection 1005(d) of the
			 Legal Services Corporation Act (42 U.S.C. 2996d(d)) is amended—
				(1)by striking
			 level V and inserting level III; and
				(2)by striking
			 5316 and inserting 5314.
				7.Improvements of
			 Legal Services Corporation corporate governance and internal
			 practicesSection 1006 of the
			 Legal Services Corporation Act (42 U.S.C. 2996e) is amended—
			(1)in subsection (a)—
				(A)in paragraph (2), by inserting ,
			 subject to subsection (g) before the semicolon; and
				(B)in paragraph
			 (3)(A), by striking except that broad general legal or policy research
			 unrelated to representation of eligible clients may not be undertaken by grant
			 or contract,;
				(2)in subsection
			 (b)—
				(A)in paragraph (3),
			 by striking as established in the Canons of Ethics and the Code of
			 Professional Responsibility of the American Bar Association and
			 inserting as established in the applicable rules of professional
			 responsibility or other laws of the State or other jurisdiction where the
			 attorney practices law; and
				(B)in paragraph (5),
			 by striking the last sentence; and
				(3)by
			 adding at the end the following:
				
					(g)(1)The Corporation shall
				establish a protocol for the receipt of donations under subsection
				(a)(2).
						(2)In order for the Corporation to use
				any Federal funds for representational activities of the Corporation, not
				including non-representational activities that primarily involve Corporation
				staff, the appropriations Act through which the funds are made available shall
				specifically permit the use of the funds for such activities. Any solicitation
				of a donation of funds for expenses for which Federal funds may not be used
				under this title shall be approved in advance by the Board. In addition, a
				budget for the use of such donated funds shall be approved by the Board, before
				the Corporation incurs such an expense.
						(3)The Corporation may not advance
				Federal funds, in anticipation of receiving a donation under subsection (a)(2),
				to pay for an expense.
						(h)(1)The Board shall
				establish and maintain an audit committee, a finance committee, and a
				governance and performance review committee.
						(2)The Corporation shall establish and
				implement a continuity of operations plan, to prepare for disasters and
				emergencies.
						(3)The Corporation shall—
							(A)establish an adequate internal control
				structure and procedures for financial reporting; and
							(B)not later than 1 year after the date
				of enactment of the Civil Access to Justice Act of 2009, and annually
				thereafter, conduct an assessment of the effectiveness of the internal control
				structure and procedures.
							(i)(1)The Corporation shall
				adopt comprehensive training standards and develop appropriate training
				materials to ensure that recipients are able to provide comprehensive and
				appropriate training for executive directors, supervisors, and attorneys
				employed by recipients and board members of recipients. Such training standards
				and materials shall address training concerning—
							(A)restrictions applicable to the
				activities of attorneys employed by the recipient involved; and
							(B)appropriate use of Federal
				funds.
							(2)In developing training standards and
				materials for the training described in paragraph (1), the Corporation—
							(A)is encouraged to address training
				concerning the representation of victims of domestic violence; and
							(B)may coordinate activities with the
				American Bar Association Commission on Domestic Violence.
							(3)The Corporation shall provide
				financial assistance, in such amounts as the Corporation may determine to be
				appropriate, to recipients, to enable the recipients to provide the training
				described in paragraph
				(1).
						.
			8.Pilot Loan
			 Repayment Assistance ProgramSection 1006 of the Legal Services
			 Corporation Act, as amended by section 7, is further amended by adding at the
			 end the following:
			
				(j)(1)The Corporation shall
				promote recruitment and retention of highly qualified staff members for all
				recipients, through the Pilot Loan Repayment Assistance Program established by
				the Corporation in 2005 or other programs, as the Corporation determines to be
				appropriate.
					(2)If funds are appropriated for any
				such staff recruitment and retention program for each of the 5 full fiscal
				years following the date of enactment of the Civil Access to Justice Act of
				2009, in the fifth year, the Corporation shall submit to Congress a report on
				the impact of such program on the recruitment and retention of highly qualified
				staff for recipients.
					(3)Nothing in paragraph (2) prevents the
				Corporation from continuing such recruitment and retention programs for longer
				than 5 years, if such program is effective in the recruitment and retention of
				highly qualified staff and funds are appropriated for such
				program.
					.
		9.Prohibited use of
			 fundsSection 1006 of the
			 Legal Services Corporation Act, as amended by section 8, is further amended by
			 adding at the end the following:
			
				(k)(1)(A)No prohibited purposes
				provision shall be considered to cover recipient funds from any source other
				than the Corporation, except as provided in paragraph (3).
						(B)No prohibited purposes provision
				shall be considered to cover Federal funds awarded under this title, except as
				provided in this title.
						(2)(A)In this subsection, the
				term prohibited purposes provision means a provision of this
				title, or any other Federal law, that contains text stating that funds of a
				recipient may not be expended for a purpose prohibited by this title or another
				Federal law.
						(B)The term includes any Federal law
				that incorporates by reference a provision that contains text described in
				subparagraph (A) and is a provision of—
							(i)the Departments of Commerce, Justice,
				and State, the Judiciary, and Related Agencies Appropriations Act, 1998;
							(ii)the Departments of Commerce, Justice,
				and State, the Judiciary, and Related Agencies Appropriations Act, 1996;
				or
							(iii)another Federal law.
							(3)No non-Federal funds may be used
				by a recipient to participate in any litigation with respect to
				abortion.
					.
		10.ConstructionSection 1006 of the Legal Services
			 Corporation Act, as amended by section 9, is further amended by adding at the
			 end the following:
			
				(l)No provision of
				law, other than an amendment to this title, shall be considered to supersede or
				modify this title unless the provision refers specifically to this
				subsection.
				.
		11.Grants and
			 contractsSection 1007 of the
			 Legal Services Corporation Act (42 U.S.C. 2996f) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by striking and with the Governors of the several
			 States;
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking liquid; and
						(II)in clause (iv),
			 by striking , which may include evidence of a prior determination that
			 such individual's lack of income results from refusal or unwillingness, without
			 good cause, to seek or accept an employment situation; and and
			 inserting a semicolon;
						(B)by striking
			 paragraphs (8) and (9);
				(C)by redesignating
			 paragraphs (10) and (11) as (9) and (10), respectively;
				(D)by inserting after
			 paragraph (7) the following:
					
						(8)ensure that funds
				appropriated under this title for basic field programs shall be distributed on
				the basis of a system of competitive bidding, in accordance with Legal Services
				Corporation regulations, and shall be allocated so as to provide—
							(A)except as provided
				in subparagraphs (B) and (C), an equal figure per individual in poverty for all
				geographic areas, as determined on the basis of the most recent decennial
				census of population conducted pursuant to section 141 of title 13, United
				States Code (or, in the case of the Republic of Palau, the Federated States of
				Micronesia, the Republic of the Marshall Islands, the Commonwealth of the
				Northern Mariana Islands, Alaska, Hawaii, and the United States Virgin Islands,
				on the basis of the adjusted population counts historically used as the basis
				for such determinations);
							(B)an additional
				amount for Native American communities that received assistance under the Legal
				Services Corporation Act for fiscal year 2009, so that the proportion of the
				funds appropriated to the Legal Services Corporation for basic field programs
				for fiscal year 2010 that is received by the Native American communities shall
				be not less than the proportion of such funds appropriated for fiscal year 2009
				that was received by the Native American communities; and
							(C)an amount for
				representation of migrant and seasonal farm
				workers.
							;
				and
				(E)in paragraph (9),
			 as redesignated by this subsection, by striking the Canons of Ethics and
			 Code of Professional Responsibility of the American Bar Association and
			 inserting applicable rules of professional
			 responsibility;
				(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (8) and inserting the following:
					
						(8)to participate in
				any litigation with respect to
				abortion;
						;
				(B)in paragraph (10),
			 by striking or after the semicolon;
				(C)in paragraph (11),
			 by striking the period at the end and inserting a semicolon; and
				(D)by adding at the
			 end the following:
					
						(12)to provide legal
				assistance with respect to litigation relating to prison conditions on behalf
				of any individual who is incarcerated in a Federal, State, or local prison,
				except that nothing in this paragraph prohibits the use of funds made available
				by the Corporation for litigation related to an incarcerated individual's
				ability to reenter society successfully;
						(13)to provide legal
				assistance with respect to the defense of an individual in a proceeding to
				evict such individual from a public housing project if—
							(A)the individual has been convicted in a
				criminal proceeding with the illegal sale or distribution of a controlled
				substance; and
							(B)the eviction
				proceeding is brought by a public housing agency because the illegal drug
				activity of the individual threatens the health and safety of another tenant
				residing in the public housing project or an employee of the public housing
				agency; or
							(14)to provide legal
				assistance for, or on behalf of an alien, unless the alien—
							(A)is present in the
				United States and the alien—
								(i)is
				described in subparagraph (A), (B), (C), (D), (E), or (F) of section 504(a)(11)
				of the Departments of Commerce, Justice, and State, the Judiciary, and Related
				Agencies Appropriations Act, 1996, as enacted by section 101 of the Omnibus
				Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134;
				110 Stat. 1321–54);
								(ii)is lawfully present as a result of
				withholding of deportation pursuant to former section 243(h) of the Immigration
				and Nationality Act, withholding or restriction of removal pursuant to section
				241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)), or
				withholding of removal under the Convention Against Torture pursuant to the
				regulation of the Secretary of Homeland Security codified on the date of the
				enactment of the Civil Access to Justice Act of 2009 at 8 C.F.R. 208.16(c) and
				the regulation of the Attorney General codified on such date at 8 C.F.R.
				1208.16(c);
								(iii)(I)has been battered or
				subjected to extreme cruelty or was a victim of sexual assault or trafficking
				in the United States; or
									(II)qualifies for nonimmigrant status
				described in section 101(a)(15)(U) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)(U));
									(iv)has a child
				present in the United States who, without the active participation of the
				alien—
									(I)has been battered
				or subjected to extreme cruelty or was a victim of sexual assault or
				trafficking in the United States; or
									(II)qualifies for
				nonimmigrant status described in section 101(a)(15)(U) of the Immigration and
				Nationality Act;
									(v)has been a victim
				of trafficking or is a family member of such a victim and is eligible for
				protection and assistance under section 107 of the Trafficking Victims
				Protection Act of 2000 (22 U.S.C. 7105);
								(vi)is an evacuee
				from, or victim of, a major disaster or an emergency designated by the
				President pursuant to the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.) or by an appropriate State or local
				official, and the alien's need for legal assistance from the Corporation is
				related to the alien's status as such an evacuee or victim;
								(vii)(I)has been declared
				dependent on a juvenile court located in a State or has been legally committed
				to, or placed under the custody of, an agency or department of a State by such
				a court; and
									(II)has been deemed eligible by such a court
				for long-term foster care due to abuse, neglect, or abandonment;
									(viii)is under 18
				years of age, is unaccompanied by a parent or legal guardian, and is in the
				custody of the Secretary of Homeland Security or Health and Human Services;
				or
								(ix)is authorized to
				work in the United States or is otherwise lawfully present in the United
				States;
								(B)is a member of a
				cross-border Indian Tribe who is—
								(i)an
				American Indian born in Canada referred to in section 289 of the Immigration
				and Nationality Act (8 U.S.C. 1359); or
								(ii)a
				member of the Texas Band of Kickapoo Indians referred to in the Texas Band of
				Kickapoo Act (25 U.S.C. 1300b–11 et seq.);
								(C)is—
								(i)indigent;
				and
								(ii)seeking relief
				under the Convention on the Civil Aspects of International Child Abduction,
				done at The Hague on October 25, 1980, pursuant to the International Child
				Abduction Remedies Act (42 U.S.C. 11601 et seq.); or
								(D)is a citizen
				of—
								(i)the Commonwealth
				of the Northern Mariana Islands;
								(ii)the Federated
				States of Micronesia;
								(iii)the Republic of
				the Marshall Islands; or
								(iv)the Republic of
				Palau.
								;
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)In making grants
				or entering into contracts for legal assistance, the Corporation—
						(1)shall ensure that
				any recipient organized solely for the purpose of providing legal assistance to
				eligible clients is governed by a body (referred to in this subsection as a
				board) at least 50 percent of which consists of attorneys who
				are members of the bar of a State in which the legal assistance is to be
				provided (except that the Corporation may grant, pursuant to regulations issued
				by the Corporation, a waiver of such requirement for recipients which, because
				of the population the recipients serve, are unable to comply with such
				requirement);
						(2)shall ensure that
				any attorney, while serving on such board, shall not receive compensation from
				a recipient for such service;
						(3)shall ensure that
				at least one-third of a recipient's governing body consists of individuals who
				are, when selected, eligible clients who also may be representatives of
				associations or organizations of eligible clients; and
						(4)shall ensure that
				at least 1 board member is designated as a liaison to the bar association of
				the State described in paragraph (1) for pro bono promotion and
				coordination.
						;
			(4)in
			 subsection (d), by adding at the end the following: The Corporation
			 shall ensure that the monitoring and evaluation activities described in this
			 subsection are carried out in a manner that is consistent with the applicable
			 rules of professional responsibility for the jurisdiction in which the
			 recipient is being monitored, and shall take reasonable steps to avoid imposing
			 undue burden or expense on the recipient.;
			(5)by striking
			 subsections (g) and (h); and
			(6)by
			 adding at the end the following:
				
					(h)The Corporation
				shall require all attorneys and paralegals employed by a recipient to maintain
				records of time spent on each case or matter supported in whole or in part with
				funds provided under this
				title.
					.
			12.Technology
			 grantsSection 1007 of the
			 Legal Services Corporation Act (42 U.S.C. 2996f), as amended by section 12, is
			 further amended—
			(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)In making a grant
				or entering into a contract under this section, the Corporation may provide
				that a portion of the funds provided under the grant or contract may be used to
				acquire and develop information technology to promote full access to
				high-quality, efficient legal representation and materials for
				self-representation.
					.
			13.AuditsSection 1009 of the Legal Services
			 Corporation Act (42 U.S.C. 2996h) is amended—
			(1)by striking subsection (c) and inserting
			 the following:
				
					(c)The Corporation
				shall require an audit of each recipient in accordance with generally accepted
				auditing standards and shall require that the recipient prepare a report that
				includes—
						(1)the financial
				statements of the recipient, including an unbiased presentation of the
				recipient's financial position and the results of the recipient's financial
				operations, in accordance with generally accepted accounting principles;
				and
						(2)a description of
				internal control systems of the recipient that provide reasonable assurance
				that the recipient is managing funds, from all sources, in compliance with
				Federal law.
						;
				and
			(2)in subsection (d),
			 by striking all that follows the comma and adding the Corporation, the
			 Comptroller General of the United States, and the Corporation's Inspector
			 General shall not have access to any information in documents, reports, or
			 records that is confidential under the applicable rules of professional
			 responsibility or that is subject to the attorney-client
			 privilege..
			14.FinancingSection 1010 of the Legal Services
			 Corporation Act (42 U.S.C. 2996i) is amended—
			(1)in subsection (a), by striking the first 3
			 sentences and inserting the following: There are authorized to be
			 appropriated for the purpose of carrying out the activities of the Corporation
			 $750,000,000 for each of fiscal years 2010 through 2015.;
			(2)in subsection
			 (c)—
				(A)by striking the
			 semicolon after distinct from Federal funds and inserting a
			 period;
				(B)by striking
			 but any funds so received for the provision of legal assistance shall
			 not be expended by recipients for any purpose prohibited by this title, except
			 that this and inserting This;
				(C)by striking
			 or after to prevent recipients from receiving other
			 public funds and inserting , private funds,; and
				(D)by inserting after
			 (including foundation funds benefitting Indians or Indian
			 tribes) the following: , or any other funds received from a
			 source other than the Corporation; and
				(3)by adding at the
			 end the following:
				
					(e)For purposes of
				other programs that have Federal funds matching requirements, funds received by
				a recipient from the Corporation shall not be considered to be Federal funds
				for the purpose of determining whether those funds may be used as non-Federal
				matching funds.
					
			
